WR-83,783-01,02
                                                                     COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                     Transmitted 8/26/2015 8:45:18 AM
                                                                       Accepted 8/26/2015 8:59:23 AM
                                                                                       ABEL ACOSTA
                          NO. ______________________                                           CLERK

                                                                         RECEIVED
                                  IN THE                          COURT OF CRIMINAL APPEALS
                                                                         8/26/2015
                        COURT OF CRIMINAL APPEALS                   ABEL ACOSTA, CLERK
                            AT AUSTIN, TEXAS


                        In Re: Thomas Allen Simon, Relator


             RELATOR’S MOTION FOR TEMPORARY RELIEF

TO THE HONORABLE COURT OF CRIMINAL APPEALS:
        Relator, Thomas Allen Simon, respectfully presents this Motion for
Temporary Relief pursuant to TEX. R. APP. P. 52.10. In support of his motion,
Relator would show the Court as follows:


   1.     Relator has, on August 25, 2015, filed a Petition for Writ of Mandamus
          and for Writ of Prohibition with this Court seeking to vacate the order of
          the trial court removing his appointed trial counsel.


   2.     Relator requests that this Court issue an order staying the underlying
          proceedings in the court below.


   3.     Respondent has set the underlying case on the trial court’s docket on
          August 27, 2015 for hearing on Relator’s pre-trial motions and on
          September 14, 2015 for jury trial. As it stands, Tracy D. Cluck has been
          removed as Relator’s attorney and has no right to represent Relator at the


                                     Page 1 of 4
          pre-trial hearing or jury trial. Relator does not know whether this Court
          can rule on this application before this hearing and/or the jury trial occur.


   4.     Any attempt by Respondent to force the underlying case to hearings or to
          trial will interfere with this Court’s jurisdiction and will deprive Relator
          of the right to have the impropriety of the challenged order removing
          Tracy D. Cluck as his attorney determined before he is subjected to
          hearings or trial hereunder.


   5.     Relator has no adequate remedy at law to redress the harm that he alleges
          will ensue if the trial court forces the case to hearings or trial before this
          court determines the propriety of the order removing his attorney.


   6.     For these reasons, Relator requests this Court to issue an order staying
          the underlying proceedings.


        WHEREFORE, PREMISES CONSIDERED, Relator respectfully requests
that the Court grant this motion for temporary relief and that the Court grant such
other and further relief to which Relator may show himself to be justly and
equitably entitled.


                                         Respectfully submitted,

                                         /s/ Tracy D. Cluck
                                         ___________________________
                                         TRACY D. CLUCK

                                      Page 2 of 4
                                          Texas Bar No. 00787254
                                          12600 Hill Country Blvd., Ste. R-275
                                          Austin, Texas 78738
                                          Tel: (512) 329-2615
                                          Fax: (512) 329-2604
                                          tracy@tracyclucklawyer.com

                                          L. T. “Butch” Bradt
                                          Texas Bar No. 02841600
                                          14015 Southwest Freeway, Ste. 4
                                          Sugar Land, Texas 77478
                                          Tel: (281) 201-0700
                                          Fax: (281) 201-1202
                                          ltbradt@flash.net

                                          ATTORNEYS FOR RELATOR
                                          THOMAS ALLEN SIMON


                        CERTIFICATE OF COMPLIANCE

              I hereby certify that I have, in compliance with Tex.R.App.P. 52.10,
notified, or made diligent effort to notify, all parties by expedited means, by e-
mailing this motion to each on August 25, 2015, notifying the parties that a motion
for temporary relief has been, or will be, filed in this case.


                                                 /s/ Tracy D. Cluck

                                                TRACY D. CLUCK




                                        Page 3 of 4
                          CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing document has
been served on the following parties, by e-mail, on August 25, 2015:


Honorable Evan Stubbs
424th Judicial District Court
1701 E. Polk St., Ste. 74
Burnet, Texas 78611
424distjudge@gmail.com

Hon. Wiley B. “Sonny” McAfee
33rd & 424th Judicial District Attorney
Gary Bunyard, Asst. Dist. Atty.
1701 E. Polk St., Ste. 24
Burnet, Texas 78611
Wiley1450@yahoo.com
g.bunyard@co.llano.tx.us

Gary Prust
1607 Nueces St.
Austin, Texas 78701
gary@prustlaw.com


                                             /s/ Tracy D. Cluck

                                             TRACY D. CLUCK

                      CERTIFICATE OF WORD COUNT

     I certify that the pertinent portion of this Motion for Temporary Relief is
comprised of approximately 574 words.

                                             /s/ Tracy D. Cluck

                                             TRACY D. CLUCK



                                     Page 4 of 4